           Case 18-00574            Doc 34     Filed 10/17/18 Entered 10/17/18 14:12:50              Desc Main
                                                 Document     Page 1 of 8



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: FEINBERG, JOEL DAVID                          §     Case No. 18-00574
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Richard M. Fogel, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $29,278.47                             Assets Exempt:      $7,100.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $9,998.16               Claims Discharged
                                                                  Without Payment:      $70,577.28


      Total Expenses of Administration:    $2,001.84




               3) Total gross receipts of $12,000.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $12,000.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-00574          Doc 34     Filed 10/17/18 Entered 10/17/18 14:12:50                 Desc Main
                                               Document     Page 2 of 8



                                               CLAIMS               CLAIMS                CLAIMS               CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                PAID


   SECURED CLAIMS (from
   Exhibit 3)                                     $23,133.00           $23,236.65                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00            $2,001.84            $2,001.84             $2,001.84


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                               $18,385.08           $16,602.27           $16,602.27             $9,998.16

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $66,421.57           $71,270.28           $70,577.28                 $0.00


   TOTAL DISBURSEMENTS                           $107,939.65          $113,111.04           $89,181.39           $12,000.00




                 4) This case was originally filed under chapter 7 on 01/09/2018. The case was pending for 9 months.


                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        10/04/2018                        By: /s/ Richard M. Fogel
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 18-00574              Doc 34         Filed 10/17/18 Entered 10/17/18 14:12:50                        Desc Main
                                                          Document     Page 3 of 8




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 INTEREST IN INSURANCE POLICIES                                                                 1129-000                             $12,000.00

                             TOTAL GROSS RECEIPTS                                                                                    $12,000.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


       4        Ally Bank                     4210-000                $23,133.00             $23,236.65                $0.00              $0.00

                   TOTAL SECURED                                      $23,133.00             $23,236.65                $0.00              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-00574             Doc 34   Filed 10/17/18 Entered 10/17/18 14:12:50               Desc Main
                                                  Document     Page 4 of 8




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                         UNIFORM       CLAIMS               CLAIMS              CLAIMS              CLAIMS
   PAYEE                                  TRAN.      SCHEDULED             ASSERTED            ALLOWED               PAID
                                          CODE

 Trustee, Fees - Richard M. Fogel        2100-000                NA             $1,950.00          $1,950.00        $1,950.00

 Trustee, Expenses - Richard M.          2200-000                NA                 $6.24              $6.24             $6.24
 Fogel
 Banking and Technology Service          2600-000                NA                $45.60             $45.60            $45.60
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                 NA             $2,001.84          $2,001.84        $2,001.84
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                              UNIFORM             CLAIMS              CLAIMS              CLAIMS               CLAIMS
          PAYEE
                             TRAN. CODE         SCHEDULED            ASSERTED            ALLOWED                PAID

                                                             None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                           CLAIMS
                                         UNIFORM        CLAIMS
                                                                          ASSERTED             CLAIMS              CLAIMS
 CLAIM NO.          CLAIMANT              TRAN.      SCHEDULED
                                                                       (from Proofs of        ALLOWED               PAID
                                          CODE      (from Form 6E)
                                                                            Claim)

     2P       Internal Revenue           5800-000         $4,238.08             $4,338.73          $4,338.73        $2,612.85
              Service

     8P       Illinois Department of     5800-000        $14,147.00          $12,263.54        $12,263.54           $7,385.31
              Revenue

           TOTAL PRIORITY
          UNSECURED CLAIMS                               $18,385.08          $16,602.27        $16,602.27           $9,998.16




UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-00574             Doc 34   Filed 10/17/18 Entered 10/17/18 14:12:50       Desc Main
                                                  Document     Page 5 of 8




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                          CLAIMS
                                         UNIFORM        CLAIMS
                                                                         ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.          CLAIMANT              TRAN.      SCHEDULED
                                                                      (from Proofs of    ALLOWED            PAID
                                          CODE      (from Form 6F)
                                                                           Claim)

     1        Mizuno USA Inc             7100-000         $6,159.67          $6,159.67     $6,159.67          $0.00


     2U       Internal Revenue           7100-000               NA             $234.03      $234.03           $0.00
              Service

     3        Quality Bicycle            7100-000         $1,075.01          $1,149.89     $1,149.89          $0.00
              Products Inc

     5        American Express           7100-000        $24,706.50         $25,071.42    $25,071.42          $0.00
              National Bank

     6        American Express           7100-000        $31,094.39         $32,577.06    $32,577.06          $0.00
              National Bank

     7        Medi USA LP                7100-000           $693.00            $693.00      $693.00           $0.00


     8U       Illinois Department of     7100-000               NA           $2,009.60     $2,009.60          $0.00
              Revenue Bankruptcy
              Section

     9        Medi USA LP                7100-000           $693.00            $693.00         $0.00          $0.00


     10       Synchrony Bank             7100-000         $2,000.00          $2,126.88     $2,126.88          $0.00


     11       Synchrony Bank             7100-000               NA             $555.73      $555.73           $0.00


            TOTAL GENERAL
           UNSECURED CLAIMS                              $66,421.57         $71,270.28    $70,577.28          $0.00




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 18-00574                        Doc 34      Filed 10/17/18 Entered 10/17/18 14:12:50                                    Desc Main
                                                                       Document     Page 6 of 8
                                                                 Form 1
                                                                                                                                                              Exhibit 8
                                             Individual Estate Property Record and Report                                                                     Page: 1

                                                              Asset Cases
Case No.:    18-00574                                                                             Trustee Name:      (330720) Richard M. Fogel
Case Name:         FEINBERG, JOEL DAVID                                                           Date Filed (f) or Converted (c): 01/09/2018 (f)
                                                                                                  § 341(a) Meeting Date:       02/13/2018
For Period Ending:          10/04/2018                                                            Claims Bar Date:      05/23/2018

                                        1                                 2                      3                      4                    5                     6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                  and Other Costs)

    1       CARS, VANS, TRUCKS, SPORT                                   21,998.00                         0.00                                    0.00                          FA
            UTILITY VEHICLES
            2011 Ford Explorer, 80,000 miles- NO EQUITY

    2       HOUSEHOLD GOODS AND                                               500.00                      0.00                                    0.00                          FA
            FURNISHINGS
            Couch, dining room table & chairs, queen bed, dressers
            and children's bunk bed- EXEMPT

    3       ELECTRONICS                                                       400.00                   400.00                                     0.00                          FA
            TVs, Apple Mac-Book, laser printer and Canon camera-
            INCONSEQUENTIAL VALUE

    4       EQUIPMENT FOR SPORTS AND                                      2,500.00                     900.00                                     0.00                          FA
            HOBBIES
            2007 Colnago Bike, 2012 Colnago Bike and 2015
            Cervelo Bike- INCONSEQUENTIAL VALUE

    5       CLOTHES                                                           500.00                      0.00                                    0.00                          FA
            Everyday clothes, shoes and accessories- EXEMPT

    6       CASH                                                              100.00                      0.00                                    0.00                          FA
            Cash on hand- EXEMPT

    7       DEPOSITS OF MONEY                                                   0.47                      0.47                                    0.00                          FA
            Checking: Chase Bank (#8066) (Joint)-
            INCONSEQUENTIAL VALUE

    8       DEPOSITS OF MONEY                                             3,280.00                     280.00                                     0.00                          FA
            Checking: Chase Bank (#9213)- INCONSEQUENTIAL
            VALUE

    9       INTEREST IN INSURANCE POLICIES                                      0.00                      0.00                                    0.00                          FA
            Lincoln Financial term policy- NO CSV

   10       INTEREST IN INSURANCE POLICIES                              15,000.00                    15,000.00                              12,000.00                           FA
            Lincoln Financial universal life policy- Trustee was
            authorized to sell policy to debtor per o/c 3-21-18

   11       NON PUBLICLY TRADED STOCK                                           0.00                      0.00                                    0.00                          FA
            Running Man Sports, LLC- 100% ownership-
            INCONSEQUENTIAL VALUE


   11       Assets Totals (Excluding unknown values)                   $44,278.47                 $16,580.47                             $12,000.00                       $0.00



 Major Activities Affecting Case Closing:

                                   3/31/18- Trustee was authorized to sell life insurance policy with non-exempt cash surrender value to debtor.
                                   Bar dates for filing claims are May 23 and July 9, 2018.

 Initial Projected Date Of Final Report (TFR): 09/28/2018                              Current Projected Date Of Final Report (TFR):             07/26/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                        Case 18-00574                 Doc 34       Filed 10/17/18 Entered 10/17/18 14:12:50                                     Desc Main
                                                                     Document     Page 7 of 8
                                                                Form 2                                                                                   Exhibit 9
                                                                                                                                                         Page: 1
                                                Cash Receipts And Disbursements Record
Case No.:                 18-00574                                            Trustee Name:                     Richard M. Fogel (330720)
Case Name:                FEINBERG, JOEL DAVID                                Bank Name:                        Rabobank, N.A.
Taxpayer ID #:            **-***8340                                          Account #:                        ******2500 Checking
For Period Ending: 10/04/2018                                                 Blanket Bond (per case limit): $5,000,000.00
                                                                              Separate Bond (if applicable): N/A
    1             2                         3                                         4                              5                      6                      7

  Trans.       Check or      Paid To / Received From             Description of Transaction         Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                             Tran. Code       $                       $

 04/13/18        {10}     Joel D Feinberg                     Proceeds of sale per o/c 3-21-18     1129-000          12,000.00                                         12,000.00

 04/30/18                 Rabobank, N.A.                      Bank and Technology Services         2600-000                                     10.00                  11,990.00
                                                              Fees

 05/31/18                 Rabobank, N.A.                      Bank and Technology Services         2600-000                                     18.96                  11,971.04
                                                              Fees

 06/29/18                 Rabobank, N.A.                      Bank and Technology Services         2600-000                                     16.64                  11,954.40
                                                              Fees

 08/21/18        101      Richard M. Fogel                    Combined trustee compensation &                                                1,956.24                   9,998.16
                                                              expense dividend payments.

                                                              Claims Distribution - Fri, 07-13-    2100-000                                                             9,998.16
                                                              2018

                                                                                       $1,950.00

                                                              Claims Distribution - Fri, 07-13-    2200-000                                                             9,998.16
                                                              2018

                                                                                           $6.24

 08/21/18        102      Internal Revenue Service            Distribution payment - Dividend      5800-000                                  2,612.85                   7,385.31
                                                              paid at 60.22% of $4,338.73;
                                                              Claim # 2P; Filed: $4,338.73

 08/21/18        103      Illinois Department of Revenue      Distribution payment - Dividend      5800-000                                  7,385.31                       0.00
                                                              paid at 60.22% of $12,263.54;
                                                              Claim # 8P; Filed: $12,263.54

                                                COLUMN TOTALS                                                        12,000.00               12,000.00                     $0.00
                                                      Less: Bank Transfers/CDs                                              0.00                  0.00
                                                Subtotal                                                             12,000.00               12,000.00
        true
                                                      Less: Payments to Debtors                                                                   0.00

                                                NET Receipts / Disbursements                                        $12,000.00             $12,000.00


                                                                                                                                                           false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                     ! - transaction has not been cleared
                 Case 18-00574             Doc 34     Filed 10/17/18 Entered 10/17/18 14:12:50                         Desc Main
                                                        Document     Page 8 of 8
                                                     Form 2                                                                 Exhibit 9
                                                                                                                            Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         18-00574                                 Trustee Name:                   Richard M. Fogel (330720)
Case Name:        FEINBERG, JOEL DAVID                     Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***8340                               Account #:                      ******2500 Checking
For Period Ending: 10/04/2018                              Blanket Bond (per case limit): $5,000,000.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******2500 Checking                            $12,000.00         $12,000.00                    $0.00

                                                                              $12,000.00              $12,000.00                $0.00




UST Form 101-7-TDR (10 /1/2010)
